DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, and subspecies I (Fig. 1), drawn to claims 1-2, in the reply filed on 08/19/2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/30/2020, 07/09/2020, 04/08/2021, and 08/30/2021 have been considered by the examiner.  

Claim Objections
Claims 1-2 is objected to because of the following informalities: 
Claim 1: please amend the preamble to add a colon after “comprising” to recite “A carbon dioxide gas sensor comprising:” and please indent starting from “an insulating substrate”. 
Claim 2: please amend the preamble to recite “The carbon dioxide gas sensor according to claim 1” for consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-2, Claim 1 recites the limitation “one or more rare earth metal oxycarbonates represented by Ln2O2CO3” and then recites “the rare earth metal oxycarbonate”. Claim 1 therefore recites the possibility of more than one rare earth metal oxycarbonates but then appears to recite to only one of those options. In instances where there are plural rare earth metal oxycarbonates, it’s unclear which of these plural rare earth metal oxycarbonates are further limited as “the rare earth metal oxycarbonate”. Applicant is encouraged to recite “the one or more rare earth metal oxycarbonate” for clarity. Claim 2 is further rejected by virtue of its dependence upon claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (G Chen et al., Lanthanum dioxide carbonate La2O2CO3 nanorods as a sensing material for chemoresistive CO gas sensor, Electrochemica Acta 127 (2014) 355-361).
Regarding claim 1, Chen discloses a carbon dioxide gas sensor (chemoresistive CO2 gas sensor [title]) comprising an insulating substrate and a gas sensing layer formed on one major surface of the insulating substrate via electrodes (an alumina tube “insulating substrate” was provided with Au electrodes and platinum wires wherein the sensitive layer was deposited on the alumina tube [Pg. 356, 2.4. Fabrication and testing of sensor elements]), wherein the gas sensing layer comprises:
one or more rare earth metal oxycarbonates represented by Ln2O2CO3, Ln being at least one rare earth metal element selected from…La (the sensitive layer includes La2O2CO3 [Pg. 356, 2.4. Fabrication and testing of sensor elements]), the rare earth metal oxycarbonate containing a hexagonal rare earth metal oxycarbonate as main components (the La2O2CO3 has a hexagonal structure [Pg. 357, Left Col., Para. 2]).
Regarding claim 2, Chen further discloses wherein the gas sensing layer comprises hexagonal lanthanum dioxycarbonate (the sensing layer comprises La2O2CO3 that has a hexagonal structure [Pg. 356, 2.4. Fabrication and testing of sensor elements; Pg. 357, Left Col., Para. 2]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haensch et al. (A Haensch et al., Faster response times of rare-earth oxycarbonate based CO2 sensors and another readout strategy for real-world applications, Procedia Engineering 25 (2011) 1429-1432) discloses the use of La2O2CO3 for CO2 analysis. Markus et al. (EP 2910940 A1) disclose the use of rare earth metal oxycarbonates such as lanthanum, cerium, neodymium, praseodymium or gadolinium for the analysis of CO2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795